Case 1:18-cv-01178-RBJ Document 24 Filed 12/17/18 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:18-cv-01178-RBJ

JEFFREY GONZALES,

        Plaintiff,

v.

UNIVERSITY OF COLORADO, through its Board, THE REGENTS OF THE UNIVERSITY
OF COLORADO, a body corporate,

        Defendant.

______________________________________________________________________________

                           STIPULATED PROTECTIVE ORDER


        The parties, by and through their respective counsel, stipulate to the entry of this

Protective Order, as follows:

        1.      This Protective Order shall apply to all documents, materials, and information,

including without limitation, documents produced, answers to interrogatories, responses to

requests for admission, deposition testimony, and other information disclosed pursuant to the

disclosure or discovery duties created by the Federal Rules of Civil Procedure and designated as

“CONFIDENTIAL” pursuant to the terms of this Protective Order.

        2.      As used in this Protective Order, “document” is defined as provided in Fed. R.

Civ. P. 34(a). A draft or non-identical copy is a separate document within the meaning of this

term.
Case 1:18-cv-01178-RBJ Document 24 Filed 12/17/18 USDC Colorado Page 2 of 5




       3.       The parties seek to restrict public access to certain types of confidential

information and have tailored this Proposed Protective order according to Judge R. Brooke

Jackson’s Practice Standards. To the extent that such information cannot be filed in a redacted

format, the parties agree to designate as “CONFIDENTIAL” documents, materials and/or

information produced by either Jeffrey Gonzales (“Plaintiff”) or the University of Colorado

(“Defendant” or “the University”) containing the following information: (1) personnel

information concerning current and former employees of Defendant to the extent that such

information implicates privacy interests and is not generally known to the public; (2) student and

patient names and other identifying information belonging to students and patients of the

University; and (3) information relating to Plaintiff concerning personal and confidential matters

not generally known to the public, such as, but not limited to, medical information and financial

records; (4) other documents, materials, and/or information of a truly personal nature that

implicate a privilege or legitimate privacy interest.

       As a condition of designating documents “CONFIDENTIAL,” the documents must be

reviewed by a lawyer of the designating party who will certify that the designation as

“CONFIDENTIAL” is based on a good faith belief that the information is confidential or

otherwise entitled to protection.

       4.       CONFIDENTIAL information shall not be disclosed or used for any purpose

except the preparation and trial of this case.

       5.       CONFIDENTIAL information shall not, without the consent of the party

producing it or further Order of the Court, be disclosed except that such information may be

disclosed to:


                                                  2
Case 1:18-cv-01178-RBJ Document 24 Filed 12/17/18 USDC Colorado Page 3 of 5




                (a) attorneys working on this case;

                (b) persons regularly employed or associated with the attorneys working on the

case whose assistance is required by said attorneys in the preparation for trial, at trial, or at other

proceedings in this case;

                (c) the parties and designated representatives for the entity Defendant;

                (d) expert witnesses and consultants retained in connection with this proceeding,

to the extent such disclosure is necessary for preparation, trial or other proceedings in this case;

                (e) the Court, its employees, and jurors;

                (f) stenographic reporters who are engaged in proceedings necessarily incident to

the conduct of this action;

                (g) deponents, witnesses, or potential witnesses; and

                (h) other persons by written agreement of the parties.

       6.      Documents are designated as CONFIDENTIAL by placing or affixing on them

(in a manner that will not interfere with their legibility) the following legend or stamp:

“CONFIDENTIAL.”

       7.       Whenever a deposition involves the disclosure of CONFIDENTIAL information,

the deposition or portions thereof shall be designated as CONFIDENTIAL and shall be subject to

the provisions of this Protective Order. Such designation shall be made on the record during the

deposition whenever possible, but a party may designate portions of depositions as

CONFIDENTIAL after transcription, provided written notice of the designation is promptly

given to all counsel of record within thirty (30) days after notice by the court reporter of the

completion of the transcript.


                                                  3
Case 1:18-cv-01178-RBJ Document 24 Filed 12/17/18 USDC Colorado Page 4 of 5




       8.       A party may object to the designation of particular CONFIDENTIAL information

by giving written notice to the party designating the disputed information. The written notice

shall identify the information to which the objection is made. If the parties cannot resolve the

objection within ten (10) business days after the time the notice is received, it shall be the

obligation of the party designating the information as CONFIDENTIAL to schedule a mutually

convenient time to contact the Court’s Chambers to set a telephone hearing as discussed in the

Discovery Disputes section of the Court’s Practice Standards in order to request that the Court

determine whether the disputed information should be subject to the terms of this Protective

Order within thirty (30) days of the aforementioned notice. If such contact with the Court is

timely made, the disputed information shall be treated as CONFIDENTIAL under the terms of

this Protective Order until the Court rules on the issue. If the designating party fails to contact the

Court within the prescribed time, the disputed information will no longer be treated as

CONFIDENTIAL. At all times, the designating party shall bear the burden of establishing that

good cause exists for the disputed information to be treated as CONFIDENTIAL.

       9.       As with all court filings, the parties shall comply with D.C.COLO.LCivR 7.2 as

to any request to restrict access based on this Protective Order.

       10.      At the conclusion of this case, unless other arrangements are agreed upon, each

document and all copies thereof that have been designed CONFIDENTIAL shall be destroyed or

preserved by counsel in a manner that is fully consistent with the terms of this Stipulated

Protective Order and the attorneys’ law firm’s office procedures. At the end of the litigation

(including any appeals), counsel will not be required to return documents designated

CONFIDENTIAL.


                                                  4
Case 1:18-cv-01178-RBJ Document 24 Filed 12/17/18 USDC Colorado Page 5 of 5




       10.     This Protective Order may be modified by the Court at any time for good cause

shown following notice to all parties and an opportunity for them to be heard.




       DONE AND ORDERED this 17th day of December, 2018.



                                                            ___________________________
                                                            R. Brooke Jackson
                                                            District Court Judge




       STIPULATED TO AND APPROVED AS TO FORM this ___ day of December, 2018.


s/Amanda E. Bauer_____________                      s/David Temple___________
Charlotte N. Sweeney                                David Temple
Ariel B. DeFazio                                    David A. Kaade
Amanda E. Bauer                                     University of Colorado
SWEENEY & BECHTOLD LLC                              Office of University Counsel
650 S. Cherry Street, Suite 700                     1800 Grant Street, Suite 700
Denver, Colorado 80246                              Denver, CO 80203
(303) 865-3733                                      (303) 860-5713
cnsweeney@sweeneybechtold.com                       David.temple@cu.edu
abdefazio@sweeneybechtold.com                       Donald.Kaade@cu.edu
aebauer@sweeneybechtold.com


ATTORNEYS FOR PLAINTIFF                             ATTORNEYS FOR DEFENDANT




                                                5
